Appeal from an order of the Supreme Court, Chautauqua County (James H. Dillon, J), entered March 12, 2009 in a personal injury action. The order denied the motion of defendants for summary judgment dismissing the amended complaint.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on December 18, 2009,
It is hereby ordered that said appeal is dismissed without costs upon stipulation.
All concur except Hurlbutt, J.P., who is not participating. Present — Hurlbutt, J.P., Martoche, Smith, Carni and Pine, JJ.